Citation Nr: 1012005	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-34 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft and 
pacemaker placement.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine. 

4.  Entitlement to service connection for degenerative joint 
disease of the right hip.

5.  Entitlement to service connection for degenerative joint 
disease of the left hip. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 
1973.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
RO in North Little Rock, Arkansas, which denied the Veteran's 
claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his October 2008 VA Form 9, the Veteran requested to 
present testimony at a hearing before the Board at his local 
Regional Office.  In November 2008, the Veteran withdrew his 
request for a hearing.  However, in statements dated in 
December 2009, the Veteran reinstated his request for a Board 
hearing and specified that he preferred it be held by 
videoconference at the Muskogee, Oklahoma RO.  

Accordingly, the case is REMANDED for the following action:

The Agency of Original Jurisdiction (AOJ) 
should schedule the Veteran for a 
videoconference hearing at the RO in 
Muskogee, Oklahoma before a member of the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


